Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 07, 2016

The Court of Appeals hereby passes the following order:

A16A0575. THE STATE v. ROBERT LENORIS SMITH.

      The State of Georgia has filed this appeal from the trial court’s order granting
Robert Lenoris Smith’s motion to suppress evidence. Smith was indicted, inter alia,
for felony murder. In State v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984), the
Supreme Court directed that we transfer “all cases in which either a sentence of death
or life imprisonment has been imposed upon conviction of murder, and all pre-
conviction appeals in murder cases” to that Court. Accordingly, this case is
TRANSFERRED to the Supreme Court.

                                       Court of Appeals of the State of Georgia
                                                                            01/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.